(Slip Opinion)              OCTOBER TERM, 2008                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

 YSURSA, SECRETARY OF STATE OF IDAHO, ET AL. v.
   POCATELLO EDUCATION ASSOCIATION ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

 No. 07–869.      Argued November 3, 2008—Decided February 24, 2009
Idaho’s Right to Work Act permits public employees to authorize pay
  roll deductions for general union dues, but prohibits such deductions
  for union political activities. Respondents—a group of Idaho public
  employee unions—sued, alleging that the ban on payroll deductions
  for political activities violated the First and Fourteenth Amend
  ments. The District Court upheld the ban at the state level, but
  struck it down as it applies to local governments. In affirming, the
  Ninth Circuit stated that, while Idaho has the ultimate control over
  local governmental units, it did not actually operate or control their
  payroll deduction systems. The court applied strict scrutiny to hold
  that the statute was unconstitutional as applied at the local level.
Held: Idaho’s ban on political payroll deductions, as applied to local
 governmental units, does not infringe the unions’ First Amendment
 rights. Pp. 5–11.
    (a) Content-based restrictions on speech are “presumptively inva
 lid” and subject to strict scrutiny. Davenport v. Washington Ed.
 Assn., 551 U. S. 177, ___. The First Amendment does not, however,
 impose an obligation on government to subsidize speech. See Regan
 v. Taxation With Representation of Wash., 461 U. S. 540, 549. Idaho’s
 law does not restrict political speech, but rather declines to promote
 that speech by allowing public employee checkoffs for political activi
 ties. Idaho’s public employee unions are free to engage in such
 speech as they see fit. They simply are barred from enlisting the
 State in support of that endeavor. Idaho’s decision to limit public
 employee payroll deductions as it has does not infringe the unions’
 First Amendment rights. The State accordingly need only demon
 strate a rational basis to justify the ban. Idaho’s justification is the
2                  YSURSA v. POCATELLO ED. ASSN.

                                  Syllabus

    interest in avoiding the reality or appearance of government favorit
    ism or entanglement with partisan politics. See, e.g., Civil Service
    Comm’n v. Letter Carriers, 413 U. S. 548, 565. And the State’s re
    sponse to the problem is limited to its source—political payroll deduc
    tions. Cf. Davenport, supra. The ban plainly serves the State’s inter
    est in separating public employment from political activities. Pp. 5–
    8.
       (b) The ban at issue is valid at the local level. The same deferential
    review applies whether the ban is directed at state or local govern
    mental entities. Political subdivisions have never been considered
    sovereign entities but are instead “subordinate governmental in
    strumentalities.” Reynolds v. Sims, 377 U. S. 533, 575. The State’s
    legislative action is subject to First Amendment scrutiny whether it
    is applicable at the state level, the local level, both, or some subpart
    of either, but no case suggests that a different analysis applies de
    pending on the level of government affected. The ban furthers
    Idaho’s interest in separating the operation of government from par
    tisan politics, and that interest extends to all public employers at
    whatever level of government. Pp. 9–11.
504 F. 3d 1053, reversed.

   ROBERTS, C. J., delivered the opinion of the Court, in which SCALIA,
KENNEDY, THOMAS, and ALITO, JJ., joined, and in which GINSBURG, J.,
joined as to Parts I and III. GINSBURG, J., filed an opinion concurring in
part and concurring in the judgment. BREYER, J., filed an opinion con
curring in part and dissenting in part. STEVENS, J., and SOUTER, J.,
filed dissenting opinions.
                        Cite as: 555 U. S. ____ (2009)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 07–869
                                   _________________


BEN YSURSA, IDAHO SECRETARY OF STATE, ET AL.,

    PETITIONERS v. POCATELLO EDUCATION 

             ASSOCIATION ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

            APPEALS FOR THE NINTH CIRCUIT

                              [February 24, 2009] 


   CHIEF JUSTICE ROBERTS delivered the opinion of the
Court.
   Under Idaho law, a public employee may elect to have a
portion of his wages deducted by his employer and remit
ted to his union to pay union dues. He may not, however,
choose to have an amount deducted and remitted to the
union’s political action committee, because Idaho law
prohibits payroll deductions for political activities. A
group of unions representing Idaho public employees
challenged this limitation. They conceded that the limita
tion was valid as applied at the state level, but argued
that it violated their First Amendment rights when ap
plied to county, municipal, school district, and other local
public employers.
   We do not agree. The First Amendment prohibits gov
ernment from “abridging the freedom of speech”; it does
not confer an affirmative right to use government payroll
mechanisms for the purpose of obtaining funds for expres
sion. Idaho’s law does not restrict political speech, but
rather declines to promote that speech by allowing public
2             YSURSA v. POCATELLO ED. ASSN.

                      Opinion of the Court

employee checkoffs for political activities. Such a decision
is reasonable in light of the State’s interest in avoiding the
appearance that carrying out the public’s business is
tainted by partisan political activity. That interest ex
tends to government at the local as well as state level, and
nothing in the First Amendment prevents a State from
determining that its political subdivisions may not provide
payroll deductions for political activities.
                                I
   Idaho’s Right to Work Act declares that the “right to
work shall not be infringed or restricted in any way based
on membership in, affiliation with, or financial support of
a labor organization or on refusal to join, affiliate with, or
financially or otherwise support a labor organization.”
1985 Idaho Sess. Laws ch. 2, §1 (codified at Idaho Code
§44–2001 (Michie 2003)). As part of that policy, the Act
prohibits any requirement for the payment of dues or fees
to a labor organization as a condition of employment, §44–
2003, but authorizes employers to deduct union fees from
an employee’s wages with the employee’s “signed written
authorization,” §44–2004(1). The Act covers all employ
ees, “including all employees of the state and its political
subdivisions.” §44–2011.
   Prior to 2003, employees could authorize both a payroll
deduction for general union dues and a payroll deduction
for union political activities conducted through a political
action committee. App. 55–56, 83–84. In 2003, the Idaho
Legislature passed the Voluntary Contributions Act
(VCA). 2003 Sess. Laws chs. 97 and 340 (codified at Idaho
Code §§44–2601 through 44–2605, and §44–2004). That
legislation, among other things, amended the Right to
Work Act by adding a prohibition on payroll deductions for
political purposes. That amendment provides: “Deduc
tions for political activities as defined in chapter 26, title
44, Idaho Code, shall not be deducted from the wages,
                     Cite as: 555 U. S. ____ (2009)                    3

                          Opinion of the Court

earnings or compensation of an employee.” §44–2004(2).
The term “political activities” is defined as “electoral
activities, independent expenditures, or expenditures
made to any candidate, political party, political action
committee or political issues committee or in support of or
against any ballot measure.” §44–2602(1)(e). Violations of
§44–2004(2) are punishable by a fine not exceeding $1,000
or up to 90 days of imprisonment, or both. §44–2007.
   Shortly before the VCA was to take effect, plaintiff labor
organizations sued the Bannock County prosecuting at
torney, the Idaho secretary of state, and the Idaho attor
ney general in their official capacities, alleging that the
ban on political payroll deductions was unconstitutional
under the First and Fourteenth Amendments to the
United States Constitution. App. 18–41.1 The District
Court rejected that argument with respect to public em
ployers at the state level, concluding that the First
Amendment does not compel the State “to subsidize
speech by providing, at its own expense, payroll deduc
tions for the purpose of paying union dues or association
fees for State employees.” Pocatello Ed. Assn. v. Heide
man, 2005 WL 3241745, *2 (D Idaho, Nov. 23, 2005). The

——————
   1 The unions also challenged other provisions of the VCA, including

one requiring labor organizations to establish a “separate segregated
fund” for political activities. Idaho Code §§44–2601 through 44–2605
(Michie 2002); see App. 27–34. In response to that challenge, the State
agreed to strike “all of the VCA except for its ban on political payroll
deductions.” Pocatello Ed. Assn. v. Heideman, 2005 WL 3241745, *1 (D
Idaho, Nov. 23, 2005). The State asserted that the ban could be “given
effect since it operates without reference to the existence of a separate
segregated fund.” Ibid. (internal quotation marks omitted). The unions
do not dispute that the ban on political payroll deductions is severable
from the other challenged provisions. Plaintiffs’ Reply Memorandum in
Support of Their Motion for Summary Judgment and in Opposition to
the State Defendants’ Motion for Summary Judgment, in No. Civ. 03–
256–E–BLW (D Idaho, Aug. 15, 2005), p. 3 (hereinafter Plaintiffs’ Reply
Memorandum).
4              YSURSA v. POCATELLO ED. ASSN.

                      Opinion of the Court

ban was valid at the state level because “the State is
incurring costs to set up and maintain the [payroll deduc
tion] program.” Ibid. The court struck down the VCA,
however, “to the extent that it applies to local govern
ments and private employers,” because the State had
failed to identify any subsidy it provided to such employ
ers to administer payroll deductions. Id., at *2 (footnote
omitted), *6.
   The state defendants appealed, contending that the ban
on political payroll deductions may be constitutionally
applied to local government employees. Pocatello Ed.
Assn. v. Heideman, 504 F. 3d 1053, 1057 (CA9 2007).
Neither party challenged the District Court’s rulings as to
private and state-level employees, and therefore the only
issue remaining concerned application of the ban to local
government employees.
   The Court of Appeals agreed with the District Court
that there was “no subsidy by the State of Idaho for the
payroll deduction systems of local governments.” Id., at
1059. The appellate court remarked that “the generalized
lawmaking power held by the legislature with respect to a
state’s political subdivisions does not establish that the
state is acting as a proprietor” with respect to local gov
ernment employers. Id., at 1064. The court instead re
garded the relationship between the State and its political
subdivisions as analogous to that between the State and a
regulated private utility. See id., at 1063–1065 (citing
Consolidated Edison Co. of N. Y. v. Public Serv. Comm’n of
N. Y., 447 U. S. 530 (1980)). While “Idaho has the ulti
mate power of control over the units of government at
issue,” it did not “actually operat[e] or contro[l] the payroll
deduction systems of local units of government.” 504
F. 3d, at 1068. The court therefore applied strict scrutiny
to Idaho’s decision to prevent local government employers
from allowing payroll deductions for political purposes,
and held the statute unconstitutional as applied at the
                  Cite as: 555 U. S. ____ (2009)             5

                      Opinion of the Court

local level. Ibid.
  We granted certiorari, 552 U. S. __ (2008), and now
reverse.
                              II
    Restrictions on speech based on its content are “pre
sumptively invalid” and subject to strict scrutiny. Daven
port v. Washington Ed. Assn., 551 U. S. 177, 188 (2007);
R. A. V. v. St. Paul, 505 U. S. 377, 382 (1992). The unions
assert that the ban on checkoffs for political activities falls
into this category because the law singles out political
speech for disfavored treatment.
    The First Amendment, however, protects the right to be
free from government abridgment of speech. While in
some contexts the government must accommodate expres
sion, it is not required to assist others in funding the
expression of particular ideas, including political ones.
“[A] legislature’s decision not to subsidize the exercise of a
fundamental right does not infringe the right, and thus is
not subject to strict scrutiny.” Regan v. Taxation With
Representation of Wash., 461 U. S. 540, 549 (1983); cf.
Smith v. Highway Employees, 441 U. S. 463, 465 (1979)
(per curiam) (“First Amendment does not impose any
affirmative obligation on the government to listen, to
respond or, in this context, to recognize [a labor] associa
tion and bargain with it”).
    The court below concluded, and Idaho does not dispute,
that “unions face substantial difficulties in collecting
funds for political speech without using payroll deduc
tions.” 504 F. 3d, at 1058. But the parties agree that the
State is not constitutionally obligated to provide payroll
deductions at all. See Plaintiffs’ Reply Memorandum 10;
see also Toledo Area AFL–CIO Council v. Pizza, 154 F. 3d
307, 319–320 (CA6 1998); cf. Charlotte v. Firefighters, 426
U. S. 283, 286 (1976) (“Court would reject . . . contention
. . . that respondents’ status as union members or their
6             YSURSA v. POCATELLO ED. ASSN.

                      Opinion of the Court

interest in obtaining a dues checkoff . . . entitle[s] them to
special treatment under the Equal Protection Clause”).
While publicly administered payroll deductions for politi
cal purposes can enhance the unions’ exercise of First
Amendment rights, Idaho is under no obligation to aid the
unions in their political activities. And the State’s deci
sion not to do so is not an abridgment of the unions’
speech; they are free to engage in such speech as they see
fit. They simply are barred from enlisting the State in
support of that endeavor. Idaho’s decision to limit public
employer payroll deductions as it has “is not subject to
strict scrutiny” under the First Amendment. Regan, 461
U. S., at 549.
   Given that the State has not infringed the unions’ First
Amendment rights, the State need only demonstrate a
rational basis to justify the ban on political payroll deduc
tions. Id., at 546–551. The prohibition is not “aim[ed] at
the suppression of dangerous ideas,” id., at 548 (internal
quotation marks omitted), but is instead justified by the
State’s interest in avoiding the reality or appearance of
government favoritism or entanglement with partisan
politics. We have previously recognized such a purpose in
upholding limitations on public employee political activi
ties. See Civil Service Comm’n v. Letter Carriers, 413
U. S. 548, 565 (1973) (public perception of partiality can
undermine confidence in representative government);
Public Workers v. Mitchell, 330 U. S. 75, 96–100 (1947)
(Congress may limit political acts by public officials to
promote integrity in the discharge of official duties); cf.
Cornelius v. NAACP Legal Defense & Ed. Fund, Inc., 473
U. S. 788, 809 (1985) (limitations on speech may be justi
fied by interest in “avoiding the appearance of political
favoritism”); Greer v. Spock, 424 U. S. 828, 839 (1976)
(upholding policy aimed at keeping official military activi
ties “wholly free of entanglement with partisan political
campaigns of any kind”). Banning payroll deductions for
                     Cite as: 555 U. S. ____ (2009)                    7

                          Opinion of the Court

political speech similarly furthers the government’s inter
est in distinguishing between internal governmental
operations and private speech. Idaho’s decision to allow
payroll deductions for some purposes but not for political
activities is plainly reasonable.2
   Davenport guides our resolution here. That case also
involved a distinction based on the content of speech:
Specific consent was required from nonunion members
before agency fees charged to them could be used for elec
tion-related activities, but consent was not required with
respect to agency fees used for other purposes. 551 U. S.,
at 181–182. We rejected the unions’ argument that this
requirement violated the First Amendment because it
turned on the content of the speech at issue. Id., at 188–
190. We recognized that the statute, rather than sup
pressing union speech, simply declined to assist that
speech by granting the unions the right to charge agency
fees for election activities. That decision was reasonable

——————
  2 JUSTICE BREYER finds this analysis inapplicable because the chal

lenged provision removes politically related deductions from an existing
system. Post, at 2 (opinion concurring in part and dissenting in part).
But available deductions do not have tenure; a legislature is free to
address concerns as they arise.
  JUSTICE BREYER would also subject the ban to more exacting scrutiny
by analogizing it to various direct restrictions on expression. See post,
at 2–4. That analogy misses the mark. A decision not to assist fund
raising that may, as a practical matter, result in fewer contributions is
simply not the same as directly limiting expression. Cf. Regan v.
Taxation With Representation of Wash., 461 U. S. 540, 550 (1983)
(“Although [a union] does not have as much money as it wants, and
thus cannot exercise its freedom of speech as much as it would like, the
Constitution does not confer an entitlement to such funds as may be
necessary to realize all the advantages of that freedom” (internal
quotation marks omitted)). We therefore would not subject Idaho’s
statute to the “open-ended rough-and-tumble of factors” proposed by
the dissent as an alternative to rational basis review. Jerome B.
Grubart, Inc. v. Great Lakes Dredge & Dock Co., 513 U. S. 527, 547
(1995); see post, at 4.
8                YSURSA v. POCATELLO ED. ASSN.

                          Opinion of the Court

given the State’s interest in preserving the integrity of the
election process. Ibid. We also concluded that the State
did “not have to enact an across-the-board limitation . . . to
vindicate [its] more narrow concern.” Id., at 189.
   Here the restriction is on the use of a checkoff to fund
political activities, but the same analysis governs. Idaho
does not suppress political speech but simply declines to
promote it through public employer checkoffs for political
activities. The concern that political payroll deductions
might be seen as involving public employers in politics
arises only because Idaho permits public employer payroll
deductions in the first place. As in Davenport, the State’s
response to that problem is limited to its source—in this
case, political payroll deductions. The ban on such deduc
tions plainly serves the State’s interest in separating
public employment from political activities.3
——————
   3 JUSTICE BREYER suggests that the ban on political payroll deduc

tions may not be applied evenhandedly to all politically related deduc
tions. Post, at 4–6 (opinion concurring in part and dissenting in part).
JUSTICE STEVENS goes further and would find the ban unconstitutional
in all its applications as discriminatory. Post, at 1 (dissenting opinion).
The District Court, however, noted that the ban “is not viewpoint
based,” 2005 WL 3241745, *3; the unions acknowledged in their Court
of Appeals brief that they “have not attempted to establish that Section
44–2004(2) is based on viewpoint discrimination,” Brief for Plaintiffs-
Appellees in No. 06–35004 (CA9), p. 18, n. 13; and nothing in the
Questions Presented before this Court raised any issue of viewpoint
discrimination.
   The ban on political payroll deductions is by its terms not limited to
any particular type of political contribution. Nothing in the record
suggests that public employers permit deductions for some political
activities but not for those of unions. Idaho’s attorney general—
charged with enforcing the ban—explicitly confirmed that it “applies to
all organizations, to any deduction regarding political issues, applies
regardless of viewpoint or message, applies to all employers, and it does
not single out any candidates or issues.” App. 110. If the ban is not
enforced evenhandedly, plaintiffs are free to bring an as applied chal
lenge. See National Endowment for Arts v. Finley, 524 U. S. 569, 587
(1998).
                  Cite as: 555 U. S. ____ (2009)            9

                      Opinion of the Court

                              III
  The question remains whether the ban is valid at the
local level. The unions abandoned their challenge to the
restriction at the state level, but contend that strict scru
tiny is still warranted when the ban is applied to local
government employers. In that context, the unions argue,
the State is no longer declining to facilitate speech
through its own payroll system, but is obstructing speech
in the local governments’ payroll systems. See Brief for
Respondents 44–46. We find that distinction unpersua
sive, and hold that the same deferential review applies
whether the prohibition on payroll deductions for political
speech is directed at state or local governmental entities.
  “Political subdivisions of States—counties, cities, or
whatever—never were and never have been considered as
sovereign entities.” Reynolds v. Sims, 377 U. S. 533, 575
(1964).    They are instead “subordinate governmental
instrumentalities created by the State to assist in the
carrying out of state governmental functions.” Ibid.; see
also Louisiana ex rel. Folsom v. Mayor and Administrators
of New Orleans, 109 U. S. 285, 287 (1883) (“Municipal
corporations are instrumentalities of the State for the
convenient administration of government within their
limits”). State political subdivisions are “merely . . . de
partment[s] of the State, and the State may withhold,
grant or withdraw powers and privileges as it sees fit.”
Trenton v. New Jersey, 262 U. S. 182, 187 (1923). Here the
Idaho Legislature has elected to withhold from all public
employers the power to provide payroll deductions for
political activities.
  The State’s legislative action is of course subject to First
Amendment and other constitutional scrutiny whether
that action is applicable at the state level, the local level,
both, or some subpart of either. But we are aware of no
case suggesting that a different analysis applies under the
First Amendment depending on the level of government
10            YSURSA v. POCATELLO ED. ASSN.

                      Opinion of the Court

affected, and the unions have cited none. The ban on
political payroll deductions furthers Idaho’s interest in
separating the operation of government from partisan
politics. That interest extends to all public employers at
whatever level of government.
  In reaching the opposite conclusion, the Court of Ap
peals invoked our decision in Consolidated Edison Co. of
N. Y. v. Public Serv. Comm’n of N. Y., 447 U. S. 530. In
that case, we held that a state commission could not,
consistent with the First Amendment, prohibit a privately
owned electric utility from discussing controversial issues
in its bill inserts. Id., at 544. We ruled that the fact that
the State regulated the utility did not authorize the prohi
bition. Id., at 540. The Court of Appeals concluded that
the same analysis applied here, and that “the State’s
broad powers of control over local government entities are
solely those of a regulator, analogous to the [state commis
sion’s] regulatory power over [the private utility].” 504
F. 3d, at 1065.
  That analogy is misguided. A private corporation is
subject to the government’s legal authority to regulate its
conduct. A political subdivision, on the other hand, is a
subordinate unit of government created by the State to
carry out delegated governmental functions. A private
corporation enjoys constitutional protections, see First
Nat. Bank of Boston v. Bellotti, 435 U. S. 765, 778, n. 14
(1978), but a political subdivision, “created by the state for
the better ordering of government, has no privileges or
immunities under the federal constitution which it may
invoke in opposition to the will of its creator.” Williams v.
Mayor of Baltimore, 289 U. S. 36, 40 (1933); see Trenton v.
New Jersey, supra, at 185 (municipality, as successor to a
private water company, does not enjoy against the State
the same constitutional rights as the water company:
“[T]he relations existing between the State and the water
company were not the same as those between the State
                 Cite as: 555 U. S. ____ (2009)           11

                     Opinion of the Court

and the City”).
   Both the District Court and the Court of Appeals found
it significant that “there is no subsidy by the State of
Idaho for the payroll deduction systems of local govern
ments.” 504 F. 3d, at 1059; see also 2005 WL 3241745, *2.
The Court of Appeals emphasized that there was no evi
dence that “Idaho has attempted to use its asserted pow
ers to manage the day-to-day operations of local govern
ment personnel.”        504 F. 3d, at 1067.      Given the
relationship between the State and its political subdivi
sions, however, it is immaterial how the State allocates
funding or management responsibilities between the
different levels of government. The question is whether
the State must affirmatively assist political speech by
allowing public employers to administer payroll deduc
tions for political activities. For the reasons set forth in
this opinion, the answer is no.
                       *    *    *
  The Court of Appeals ruling that Idaho Code §44–
2004(2) is unconstitutional with respect to local units of
government is reversed.
                                          It is so ordered.
                 Cite as: 555 U. S. ____ (2009)            1

                    Opinion of GINSBURG, J.

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 07–869
                         _________________


BEN YSURSA, IDAHO SECRETARY OF STATE, ET AL.,

    PETITIONERS v. POCATELLO EDUCATION 

             ASSOCIATION ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

            APPEALS FOR THE NINTH CIRCUIT

                      [February 24, 2009] 


  JUSTICE GINSBURG, concurring in part and concurring in
the judgment.
  The classification question this case presents can be
answered without extended discussion. The parties agree
here, as they did in the Court of Appeals, that Idaho’s ban
on payroll deductions for political activities violates First
Amendment limitations as applied to the private sector.
They also agree here, as they did before the Ninth Circuit,
that the ban is permissible as applied to state-level gov
ernment entities. See ante, at 4, 9; Tr. of Oral Arg. 4. The
sole question posed for this Court’s decision is the appro
priate placement of the State’s political subdivisions: For
the purpose at hand, should the Court align local
government employment with private-sector employment
or with state-level employment?
  “Given the relationship between the State and its politi
cal subdivisions,” the Court persuasively explains, “it is
immaterial how the State allocates funding or manage
ment responsibilities between the different levels of gov
ernment.” Ante, at 11. I agree that, in the context here
involved, the Constitution compels no distinction between
state and local governmental entities. I therefore join
Parts I and III of the Court’s opinion and concur in the
Court’s judgment.
                 Cite as: 555 U. S. ____ (2009)            1

                     Opinion of BREYER, J.

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 07–869
                         _________________


BEN YSURSA, IDAHO SECRETARY OF STATE, ET AL.,

    PETITIONERS v. POCATELLO EDUCATION 

             ASSOCIATION ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

            APPEALS FOR THE NINTH CIRCUIT

                     [February 24, 2009] 


  JUSTICE BREYER, concurring in part and dissenting in
part.
   In Part III of its opinion, the Court points out that the
law ordinarily treats municipalities as creatures of the
state. See Reynolds v. Sims, 377 U. S. 533, 575 (1964).
Hence the fact that a state statute, rather than a munici
pal ordinance, limits the use of the municipality’s payroll
deduction system is beside the point. I agree that this is
so, and I agree with JUSTICE SOUTER’s discussion about
the relationship between the state and the municipality.
  I do not agree, however, with the Court’s further analy
sis of the pertinent legal question—whether the state
statute violates the First Amendment. Nor do I agree
with its ultimate conclusion. Rather, in my view, we
should remand this case for further consideration.
    The Court’s First Amendment analysis emphasizes its
characterization of the statute as not “abridging” a union’s
or a worker’s “freedom of speech,” but rather “declin[ing]
to promote” that speech. Ante, at 1 (internal quotation
marks omitted). I agree that the First Amendment does
not prohibit government from “declining to promote”
speech. It says that government shall not “abridg[e] the
freedom of speech.” (Emphasis added) . But I do not think
the distinction particularly useful in this case.
2             YSURSA v. POCATELLO ED. ASSN.

                     Opinion of BREYER, J.

    That is because here the distinction is neither easy to
draw nor likely to prove determinative. Sometimes, I
concede, the distinction may help. Were there no payroll
deduction system at all and were the unions arguing for
the creation of such a system from scratch, one might
characterize their claim as seeking the promotion of
speech. But that is not the situation here. A deduction
system already exists. The unions attack a separate
statutory provision that removes politically related deduc
tions from that system. And linguistically speaking, one
need not characterize such an attack as (1) seeking speech
promotion rather than (2) seeking to prevent an abridg
ment of political-speech-related activity that otherwise
(i.e., in the absence of the exception) would occur. In such
an instance, the debate over characterization is more
metaphysical than practical.
     More importantly, the characterization quite possibly
does not matter.        Suppose, for example, a somewhat
similar statutory exception picks and chooses among
political causes, prohibiting deductions that help one
political party while permitting deductions that help
another. The First Amendment result could not turn upon
whether one described the exception as an “abridgment” or
a “promotion” failure. And, as I shall explain, infra, at 5–
6, such may be the case here.
     I disagree with the Court’s characterizations in an
other respect. The Court says that because the exception
“has not infringed the unions’ First Amendment rights,”
“strict scrutiny” does not apply and, thus, the State “need
only demonstrate a rational basis”—the standard of re
view applicable to any ordinary legislation that does not
infringe fundamental rights—“to justify the ban on politi
cal payroll deductions.” Ante, at 6 (emphasis added). I
agree that the exception does not call for “strict scru
tiny”—a categorization that almost always proves fatal to
the law in question. After all, the exception does not
                  Cite as: 555 U. S. ____ (2009)             3

                      Opinion of BREYER, J.

restrict the content of the unions’ speech, impose a prior
restraint on that speech, or ban union speech on political
issues altogether.
     But I disagree with the Court in that I believe there is
a First Amendment interest at stake. The exception
affects speech, albeit indirectly, by restricting a channel
through which speech-supporting finance might flow. As a
result, the alternative to “strict scrutiny” is not necessarily
a form of “rational basis” review—a test that almost every
restriction will pass. And instead of applying either “strict
scrutiny” or “rational basis” review to the statutory excep
tion, I would ask the question that this Court has asked in
other speech-related contexts, namely whether the statute
imposes a burden upon speech that is disproportionate in
light of the other interests the government seeks to
achieve. See Burdick v. Takushi, 504 U.S. 428, 433–434
(1992) (election regulation); Nixon v. Shrink Missouri
Government PAC, 528 U. S. 377, 403 (2000) (BREYER, J.,
concurring) (collecting cases); see also, e.g., Thompson v.
Western States Medical Center, 535 U.S. 357, 388 (2002)
(BREYER, J., dissenting) (discussing the Court’s applica
tion of this approach in the commercial speech context);
Denver Area Ed. Telecommunications Consortium, Inc. v.
FCC, 518 U. S. 727, 740–747 (1996) (plurality opinion)
(cable programming regulation); Pickering v. Board of Ed.
of Township High School Dist. 205, Will Cty., 391 U. S.
563, 568 (1968) (government employee speech). Constitu
tional courts in other nations also have used similar ap
proaches when facing somewhat similar problems. See,
e.g., Libman v. Quebec (Attorney General), [1997] 3 S. C.
R. 569 (Canada) (applying proportionality in the campaign
finance context); Bowman v. United Kingdom, 26 Euro
pean Ct. of Human Rights 1 (1998) (same); Midi Television
(Pty) Ltd v. Director of Public Prosecutions [2007] SCA 56
(RSA) (South Africa) (applying proportionality in the
freedom of press context); Bakri v. Israel Film Council,
4             YSURSA v. POCATELLO ED. ASSN.

                     Opinion of BREYER, J.

HCJ 316/303 (Israel 2003) (applying proportionality in the
freedom of expression context).
   In these cases the Court has sought to determine
whether the harm to speech-related interests is dispropor
tionate in light of the degree of harm, justifications, and
potential alternatives. In doing so, it has considered the
seriousness of the speech-related harm the provision will
likely cause, the importance of the provision’s countervail
ing objectives, the extent to which the statute will tend to
achieve those objectives, and whether there are other less
restrictive ways of doing so. In light of these considera
tions, it has determined whether ultimately the statute
works speech-related harm that is out of proportion to its
justifications. See Board of Trustees of State Univ. of N. Y.
v. Fox, 492 U. S. 469, 480 (1989) (describing need for a “fit”
between legislative ends and means “whose scope is ‘in
proportion to the interest served’ ”); United States v.
American Library Assn., Inc., 539 U. S. 194, 217–218
(2003) (BREYER, J., concurring in judgment).
    Where context calls for “strict scrutiny,” one would not
necessarily ask these proportionality questions; but I
would ask them in other contexts calling for less than
ordinary legislative leeway in light of the fact that consti
tutionally protected expression is at issue. See id., at 218.
To do so, in my view, helps structure what the Court
sometimes calls an “intermediate scrutiny” inquiry. See
Turner Broadcasting System, Inc. v. FCC, 512 U. S. 622
(1994).
   Applying this analysis here, I would find the statutory
exception constitutional, but only if I were convinced that
the exception applied even handedly among similar politi
cally related contributions. If so, the provision would still
negatively affect speech-related interests, for it would
close off one channel through which individuals might
provide speech-enabling funds to political institutions.
But, as the majority points out, many other channels for
                  Cite as: 555 U. S. ____ (2009)              5

                      Opinion of BREYER, J.

those funds exist, and the State has a strong interest in
“avoiding the reality or appearance of government favorit
ism or entanglement with partisan politics,” ante, at 6. I
would consequently find the restriction justified as propor
tionately serving a legitimate, important governmental
need. Cf. Fox, supra, at 480.
    It is not clear, however, whether the particular excep
tion before us does, in fact, operate even handedly. To
read the statute without more, I concede, suggests even
handedness. The provision says that “[d]eductions for
political activities as defined in chapter 26, title 44, Idaho
Code, shall not be deducted from wages, earnings or com
pensation of an employee.” Idaho Code Ann. §44–2004(2)
(Michie 2003) (emphasis added). And chapter 26, title 44,
Idaho Code, defines “political activities” without special
reference to labor organizations. See §44–2602(e).
   Nonetheless, certain features of the provision suggest it
may affect some politically-related deductions, namely
labor-related deductions, but not others. Title 44 of the
Idaho Code—entitled “Labor”—is about labor activities.
And the ban on payroll deductions for political activities
was enacted as part of a statute in which every other pro
vision is concerned solely with union activities. See Vol
untary Contributions Act, 2003 Idaho Sess. Laws chs. 97
and 340 (codified at Idaho Code Ann. §§44–2601 through
44–2605 and §44–2004). At the same time, the provision
containing the payroll deduction ban is immediately fol
lowed by another related provision that expressly men
tions labor unions. See §44–2004(3) (“Nothing in this
chapter shall prohibit an employee from personally paying
contributions for political activities . . . to a labor organiza
tion unless such payment is prohibited by law” (emphasis
added)).
   It is important to know whether the exception concerns
only labor-related political deductions (while allowing
other similar deductions) or treats all alike. A restriction
6             YSURSA v. POCATELLO ED. ASSN.

                    Opinion of BREYER, J.

that applies to the political activities of unions alone
would seem unlikely to further the government’s justifying
objective, namely providing the appearance of political
neutrality. And in that case, the provision could well
bring about speech-related harm that is disproportionate
to the statute’s tendency to further the government’s
“neutrality” objective.
   Because the Court of Appeals analyzed the issue as if
the State “regulated” its municipalities (as government
might regulate a private firm), it did not resolve the ques
tions I have just described. I would remand the case so
that it can decide whether the parties appropriately raised
those matters and, if so, consider them. Accordingly, I
would vacate the Court of Appeals’ decision and remand
the case.
                 Cite as: 555 U. S. ____ (2009)            1

                    STEVENS, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 07–869
                         _________________


BEN YSURSA, IDAHO SECRETARY OF STATE, ET AL.,

    PETITIONERS v. POCATELLO EDUCATION 

             ASSOCIATION ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

            APPEALS FOR THE NINTH CIRCUIT

                     [February 24, 2009] 


  JUSTICE STEVENS, dissenting.
  In both the public and private sector, payroll managers
routinely remit portions of employees’ wages to third
parties pursuant to the employees’ written instructions.
For decades, employers in Idaho had discretion to allow
such payroll deductions. In 2003, however, the State
enacted the Voluntary Contributions Act (VCA), 2003
Sess. Laws chs. 97 and 340 (codified at Idaho Code §44–
2004, and §§44–2601 through 44–2605 (Michie 2003)),
which, among other things, prohibits employers from
allowing any payroll deduction for “political activities,”
§44–2004(2). For several reasons, I cannot conclude as the
Court does that this restriction on payroll deductions was
reasonably calculated to further the State’s “interest in
separating the operation of government from partisan
politics,” ante, at 10. Because it is clear to me that the
restriction was intended to make it more difficult for
unions to finance political speech, I would hold it unconsti
tutional in all its applications.
                             I
  “It is axiomatic that the government may not regulate
speech based on its substantive content or the message it
conveys.” Rosenberger v. Rector and Visitors of Univ. of
2                YSURSA v. POCATELLO ED. ASSN.

                        STEVENS, J., dissenting

Va., 515 U. S. 819, 828 (1995). On its face, §44–2004(2)
restricts payroll deductions for all political activities, and
petitioners contend that the State reasonably enacted
§44–2004(2) “to avoid either the appearance or the reality
of public employer involvement in . . . electoral politics.”
Tr. of Oral Arg. 15. Several features of the statute, how
ever, belie its purported viewpoint neutrality.
   That the restriction was more narrowly intended to
target union fundraising is first evidenced by its statutory
context. The other provisions of the VCA with which §44–
2004(2) was enacted pertain exclusively to unions.1 For
instance, §44–2603 requires unions to create separate
funds for political activities and places restrictions on
unions’ solicitation of political contributions; §44–2604
makes it a misdemeanor, among other things, for unions
to make expenditures for political activities from union
dues; and §44–2605 establishes registration and reporting
requirements for union political funds. The provisions
proximate to §44–2004(2), which were enacted roughly two
decades earlier as part of the Right to Work Act, 1985
Sess. Laws ch. 2, §1 (codified at Idaho Code §44–2001 et
seq.), are similarly directed at union activities. Even the
subsection immediately preceding §44–2004(2) is aimed
specifically at unions: §44–2004(1) prohibits payroll deduc
tions for union dues, fees, assessments, or other charges
without an employee’s prior written authorization. And,
finally, §44–2004(2) is codified in a title of the Idaho Code
entitled “Labor” and in a chapter entitled “Right to Work.”
Together, these statutory features strongly suggest that
the Idaho Legislature enacted §44–2004(2) specifically to
impede union fundraising.
——————
   1 Respondents also challenged these provisions of the VCA, and peti

tioners conceded their invalidity earlier in this litigation, acknowledg
ing that they violated the First Amendment by restricting the ability of
labor organizations to solicit political contributions. See Pocatello Ed.
Assn. v. Heidman, 504 F. 3d 1053, 1057 (CA9 2007).
                  Cite as: 555 U. S. ____ (2009)            3

                     STEVENS, J., dissenting

   The statute’s discriminatory purpose is further evi
denced by its substantial overinclusiveness and underin
clusiveness with respect to the State’s asserted interest in
passing the legislation. Petitioners contend that the
restriction was enacted to further the State’s interest in
avoiding the appearance or actuality of public employer
involvement in partisan politics. See Tr. of Oral Arg. 15.
But, as enacted, §44–2004(2) prohibited private as well as
public employers from making payroll deductions for
political activities. As petitioners admitted at oral argu
ment, “the State has no interest in . . . private employers’
determination to be involved or not involved in political
matters.” Id., at 6. That petitioners conceded the invalid
ity of §44–2004(2) as applied to private employers earlier
in this litigation does not require us to ignore the breadth
of the statute the State enacted in assessing the provi
sion’s scope and purpose. Consideration of the provision
actually passed by the legislature makes clear that the
State’s asserted interest in the restriction is not compati
ble with its breadth.
   The State’s interest in avoiding the appearance or real
ity of employer political involvement is also inconsistent
with its decision not to restrict deductions for charitable
activities. Such deductions will often present a similar
risk of creating an appearance of political involvement as
deductions for covered political activities. Yet the State
has made no effort to distinguish this type of political
activity. As with the State’s decision to apply §44–2004(2)
to private employers, its failure to apply the restriction to
charitable deductions produces a significant mismatch
between the restriction’s reach and its asserted purpose.
   To my mind, it is clear from these features of the legisla
tion that §44–2004(2)’s prohibition on payroll deductions
for “political activities” was intended to target union po
litical activity. Cf. Chamber of Commerce of United States
v. Brown, 554 U. S. ___, ___, ___ (2008) (slip op., at 10, 12)
4                YSURSA v. POCATELLO ED. ASSN.

                        STEVENS, J., dissenting

(noting that a rule restricting the use of state funds to
promote or oppose unionization impermissibly expressed a
pro-union preference, thereby chilling one side of the
public debate).2 The majority’s facile assertion that the
First Amendment does not confer a right to government
subsidization of private speech cannot validate an evi
dently discriminatory restriction on fundraising for politi
cal speech.3
                              II
  Although the statute’s discriminatory purpose provides
an adequate ground for deciding this case, I briefly note
my disagreement with the majority’s analysis of §44–
2004(2)’s constitutionality as applied to local government
employees. The Court of Appeals found this application of
the provision invalid due to the State’s failure to show that
it “actually operates or controls the payroll deduction
systems of local units of government.” Pocatello Ed. Assn.
——————
    2 It
       may even be true that §44–2004(2) only affects union political
activity, as petitioners can point to no evidence that another entity is
affected by the statute. See Tr. of Oral Arg. 8. But it is unnecessary to
determine whether other entities are actually affected by the restriction
in light of its clearly discriminatory purpose.
   3 The discriminatory nature of §44–2004(2) distinguishes it from the

restriction we upheld in Davenport v. Washington Ed. Assn., 551 U. S.
177 (2007)—a decision on which the majority heavily relies. In that
case, state law authorized public-sector unions to charge nonmembers
an agency fee equivalent to membership dues and to have employers
collect that fee through payroll deductions. Respondent challenged the
validity of a state ballot initiative requiring public-sector unions to
obtain nonmembers’ affirmative authorization before using their fees
for political purposes. We held that the affirmative-authorization
provision did not violate respondent’s First Amendment rights because
it merely placed a viewpoint-neutral limitation on an “extraordinary”
state-law entitlement allowing it to collect and spend the money of
government employees. Id., at ___, ___ (slip op., at 9, 10). By contrast,
§44–2004(2) is not a limitation on a state-law entitlement that specifi
cally benefits unions but rather a union-specific exclusion from a
generally available benefit.
                    Cite as: 555 U. S. ____ (2009)                 5

                       STEVENS, J., dissenting

v. Heidman, 504 F. 3d 1053, 1068 (CA9 2007).4 In the
absence of evidence of such control, the Court of Appeals
held, “the State has a relatively weak interest in prevent
ing [respondents] from exercising their First Amendment
rights.” Ibid.
    Unlike the Court of Appeals, the majority omits any
examination of the relationship Idaho has established
with its political subdivisions. Rather, the majority finds
it sufficient to assert that States, as the creators of local
government, retain the authority to grant or withdraw
subdivision powers and privileges. Ante, at 8. The fact of
that authority, however, hardly proves that the particular
relationship between a State and its political subdivisions
is irrelevant to our constitutional inquiry. All States do
not treat their subdivisions the same, and those differ
ences are sometimes consequential.
    We have in other contexts recognized the constitutional
significance of the relationship a State chooses to establish
with its political subdivisions. For instance, in Mt.
Healthy City Bd. of Ed. v. Doyle, 429 U. S. 274, 280 (1977),
we stated that the answer to the question whether a
school board should “be treated as an arm of the State
partaking of the State’s Eleventh Amendment immunity
. . . depends, at least in part, upon the nature of the entity
created by state law.” And in McMillian v. Monroe
County, 520 U. S. 781, 786 (1997), we held that whether a
sheriff has county or state policymaking authority for
purposes of determining liability under Rev. Stat. §1979,
42 U. S. C. §1983 is ascertained by reference to “the actual
function of a government official,” which is in turn “de
pendent on the definition of the official’s functions under
relevant state law.” In both cases, the constitutional
——————
  4 The State conceded at oral argument before the Court of Appeals

that it is not the proprietor of local government workplaces or their
payroll deduction programs. See 504 F. 3d, at 1065.
6             YSURSA v. POCATELLO ED. ASSN.

                     STEVENS, J., dissenting

analysis turned in part on the way the State had struc
tured its relationship with its political subdivisions.
   Although we have not previously considered the impli
cations of the state-subdivision relationship in the First
Amendment context, we have repeatedly recognized the
significance of an analogous inquiry: whether the govern
ment, in imposing speech restrictions, is acting in its
capacity as regulator or proprietor. See, e.g., Davenport v.
Washington Ed. Assn., 551 U. S. 177, at ___ (2007) (slip
op., at 9–10); Cornelius v. NAACP Legal Defense & Ed.
Fund, Inc., 473 U. S. 788, 805–806 (1985). Accordingly, I
cannot agree with the majority’s assertion that, because
political subdivisions are instrumentalities of the State, “it
is immaterial how the State allocates funding or manage
ment responsibilities between the different levels of gov
ernment,” ante, at 11. Relationships between state and
local governments are more varied, and the consequences
of that variation are more significant, than the majority’s
analysis admits.
   Because my conclusion that §44–2004(2) discriminates
against labor organizations is sufficient to decide this case,
I find it unnecessary to fully consider the implications of
Idaho’s relationship with its political subdivisions.
Rather, I note the significance of this relationship to urge
its careful consideration in future cases.
                               III
  The majority avoids acknowledging §44–2004(2)’s evi
dently discriminatory purpose only by examining the
statute out of context and ignoring its initial applicability
to private employers. Considering the provision as en
acted, I cannot find it justified as the majority does by “the
State’s interest in avoiding the reality or appearance of
government favoritism or entanglement with partisan
politics,” ante, at 6. The impermissible purpose that quite
obviously motivated the enactment of the VCA and fully
                 Cite as: 555 U. S. ____ (2009)          7

                    STEVENS, J., dissenting

justified its invalidation as applied to private employers
should have produced a judgment in this case holding the
entire statute invalid, rather than a judgment producing a
new statute that the Idaho Legislature did not enact.
  I respectfully dissent.
                 Cite as: 555 U. S. ____ (2009)            1

                     SOUTER, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 07–869
                         _________________


BEN YSURSA, IDAHO SECRETARY OF STATE, ET AL.,

    PETITIONERS v. POCATELLO EDUCATION 

             ASSOCIATION ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

            APPEALS FOR THE NINTH CIRCUIT

                      [February 24, 2009] 


   JUSTICE SOUTER, dissenting.
   If I thought this case should be classified solely as one
about the First Amendment’s limits on a State’s manage
ment of its own affairs, I would join the judgment, and as
it is I agree with much of the Court’s opinion. So far as
Idaho’s law affects freedom of expression, I am not per
suaded there is sufficient reason to treat the State’s statu
tory prohibition differently depending on the unit of its
government employing the worker whose salary deduction
would fund political activity. There is no question in this
case that the lower echelons of Idaho government are
creatures of the State exercising state power in discharg
ing what are ultimately state responsibilities. Nor is there
any apparent reason to think the State’s asserted legiti
mate interest differs according to the level of government
doing the State’s work, whether that interest is having a
firewall between public administration and politics or
simply exercising a power to decide whether public em
ployees who administer payrolls should spend work time
advancing private political speech.
   But I find it impossible to stop there. Although this case
comes to us as one about the scope of the public business
the State is free, within reasonable limits, to manage as it
thinks wise, the specter of another First Amendment
2             YSURSA v. POCATELLO ED. ASSN.

                    SOUTER, J., dissenting

category, one of superior significance, is too insistent to
ignore. It is true that government may choose to manage
its own affairs in ways that draw reasonable subject
matter lines affecting speech, being free, for example, to
sell space on its buses for advertising soap but not politi
cians. See Lehman v. Shaker Heights, 418 U. S. 298
(1974). But a government is not free to draw those lines
as a way to discourage or suppress the expression of view
points it disagrees with, Cornelius v. NAACP Legal De
fense & Ed. Fund, Inc., 473 U. S. 788, 806, 811–812,
(1985); Perry Ed. Assn. v. Perry Local Educators’ Assn.,
460 U. S. 37, 46, 49 (1983); only narrow tailoring to serve
a compelling state interest could justify that kind of selec
tivity, see United States v. Playboy Entertainment Group,
Inc., 529 U. S. 803, 813 (2000).
   This difference between viewpoint discrimination and
neutral regulation of governmental activity is on point in
this case. For although the State invokes its legitimate
interest in keeping public administration free from politi
cal involvement as its reason for Idaho Code §44–2004(2)
(Michie 2003), this ostensibly viewpoint-neutral rationale
suffers from the circumstances JUSTICE STEVENS describes
in detail, see ante, at 2–4 (dissenting opinion). Every
other provision of the amendatory act in which §44–
2004(2) was included deals with unions, the statute
amended regulates unions, and all this legislation is
placed in the State’s labor law codification. Ante., at 2.
Union speech, and nothing else, seems to have been on the
legislative mind.
   The Court’s answer to this recalls Davenport v. Wash
ington Ed. Assn., 551 U. S. 177 (2007), in suggesting that
Idaho was merely limiting a self-created risk of entangling
public administration with politics, which followed from
authorizing public payroll deductions for union benefit in
the first place, ante, at 7–8. But the scope of the state
enactment that imposes the prohibition places that expla
                  Cite as: 555 U. S. ____ (2009)             3

                     SOUTER, J., dissenting

nation in question, for the statute goes beyond constrain
ing the government as employer, and criminalizes deduc
tions for political purposes even when administered by
private employers, an application of the law the State
concedes is unconstitutional. Pocatello Ed. Assn. v. Hei
deman, 504 F. 3d 1053, 1057 (CA9 2007). Hence a reader
of the statute may fairly suspect that Idaho’s legislative
object was not efficient, clean government, but that un
ions’ political viewpoints were its target, selected out of all
the politics the State might filter from its public work
places.
   What to do about this reasonable suspicion of viewpoint
discrimination is a dilemma. We can hardly disregard it,
for it affects the weight this case can carry as precedent; a
decision that ignores the elephant in the room is a decision
with diminished authority. But the potential issue of
viewpoint discrimination that should be addressed in this
case is not before us. Although the unions’ brief alludes to
viewpoint discrimination in several places, that is not the
focus of their argument. The unions, instead, aim at
showing that the State is acting as a regulator of local
governments (much as it regulates private corporations),
not as a manager setting limits to what government will
do with public resources; consequently they rest their
position on the argument that any state discrimination
against political speech is illegitimate, however consis
tently all shades of political speech may be treated. And
even if we could properly recast the case by remanding to
consider viewpoint discrimination, see Cornelius, supra, at
811–812, a remand could only affect the application of the
statute to subordinate units of government; the unions
have accepted the constitutionality of applying the law to
the State, where an effort at viewpoint discrimination
would be as unconstitutional as it would be at the level of
a town.
   The upshot is that if we decide the case as it comes to us
4            YSURSA v. POCATELLO ED. ASSN.

                    SOUTER, J., dissenting

we will shut our eyes to a substantial, if not the substan
tial, issue raised by the facts. But if we were to expand
the issues presented to us by remanding for enquiry into
viewpoint discrimination, we would risk having to wink
later at an unconstitutional application of the law to the
State, owing to the unions’ decision not to challenge that
application either in the Ninth Circuit or before us. This
is a good description of a case that should not be in this
Court as a vehicle to refine First Amendment doctrine.
   I would dismiss the writ of certiorari as improvidently
granted, and I respectfully dissent.